Citation Nr: 1342274	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disabilities, to include the residuals of a right bundle branch block pattern.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to December 1983, from November 2001 to October 2003, and from November 2004 to April 2006.  He also served in the U.S. Air Force Reserve, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board further notes that it remanded this claim in February 2012 to obtain a hearing for the Veteran.  The Veteran requested a Travel Board hearing, and was scheduled for one in May 2012.  However, in a statement dated May 2012, he withdrew his hearing and expressed his desire to continue the process of his appeal without one.  

The Board notes that the Veteran submitted a timely notice of disagreement with the issues of entitlement to service connection for sinusitis, chronic headaches and residual surgical scars on his back in the March 2007 rating decision.  In a January 2008 rating decision, the Veteran was granted entitlement to service connection for sinusitis with chronic headaches.  This is considered a complete grant of the benefit sought on appeal and so, the Board has limited its consideration accordingly.  

Additionally, the statement of the case issued in January 2008 properly addressed the issue of entitlement to service connection for residual surgical scars to the back.  However, in his January 2008 substantive appeal, the Veteran expressly limited his appeal to the issue of entitlement to service connection for a right bundle branch block.  Therefore, the Board has limited its consideration accordingly.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

For reasons expressed immediately below, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran asserts that that in 1983, upon his separation from his first period of service he was afforded a full physical examination in order to join a city police department.  He claims that as part of this full physical he was afforded an electrocardiogram (EKG), which revealed that he had a right bundle block in his heart.  The Veteran has submitted an April 1989 letter from his private physician stating that he has this right bundle block pattern since 1983.  The Veteran asserts that prior to this examination, and prior to service, he had never been advised that he has a right bundle branch block.  

With regard to the Veteran's condition, the Merck manual indicates that right bundle branch block usually does not cause symptoms and occurs in apparently healthy people.  See The Merck Manual Home Health Handbook.  This indicates that right bundle block is considered a lab finding and not a disability impairment.  See 38 U.S.C.A. §§ 101(16), 105(a) (West 2002); 38 C.F.R. § 3.303(c) (2013).  In March 2008 the Veteran acknowledged that his right bundle block would probably not pose any problems with his health.  However, he raised the concern of the condition causing a disability in the future.  The Veteran cited to an article from the Texas Heart Institute, which indicated that right bundle blockages could be considered warning signs for more serious heart conditions that can develop later in life.  If the right bundle block were to cause or exacerbate another heart disability, the Veteran may be eligible for service connection.  

The Board notes that the Veteran was not provided with a VA opinion that addressed his current claim for VA compensation for his right bundle branch block.  However, in a February 2007 VA general examination, the examiner found that the Veteran had cardiac arrhythmia.  The Veteran denied any cardiac symptoms such as palpitations, dizziness, syncope, dyspnea, fatigue or history of chest pain.  An examination of his cardiovascular system was normal, but the examiner made a finding of right bundle branch block without residual.

In July 2013 the Veteran was afforded a VA examination for an increase in obstructive sleep apnea (OSA) and his atrial fibrillation.  In that examination the Veteran stated that since 2011 he had experienced three episodes of atrial fibrillation with rapid response.  In addition, the Veteran was afforded an electrocardiogram (EKG), which revealed atrial fibrillation with rapid response with premature ventricular or averrantly conducted complexes, and also confirmed right bundle branch block.  Further, the EKG showed an abnormal coronary artery angiogram, described as diffuse non-occlusive coronary atherosclerosis with normal ejection fracture.  With regard to the 2013 VA examination, the Veteran currently has heart disabilities.  However, in this exam, although the examiner noted a history of right bundle block, he did not opine as to whether the right bundle block caused any of the Veteran's current heart disabilities.  

The Court of Appeals for Veterans Claims (CAVC) has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Pertinently, there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's right bundle branch block alleged to emanate from service, and his current heart disabilities.  In light of the ambiguities above, the Board is of the opinion that a VA opinion would be probative in ascertaining whether the Veteran's current heart disabilities are etiologically related to his previously diagnosed right bundle branch block.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
The Board therefore finds that the Veteran should be afforded a VA opinion to determine the nature and etiology of any currently present heart condition or disability.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Veteran's claims files, to include any pertinent evidence in Virtual VA that is not contained in the claims file, should be forwarded to the VA examiner who performed the July 2013 VA examination for a complete review of the claims files and an opinion.  If such examiner is unavailable, then to another appropriate examiner.  

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's current heart disability(s) is/are etiologically related to his right bundle branch block.  

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.  

3. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

